         Case 1:16-cv-03711-ER Document 639 Filed 04/21/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 IN RE: SSA BONDS ANTITRUST
 LITIGATION
                                                                   1:16-cv-03711-ER
 This Document Relates To: All Class Actions
                                                            NOTICE OF UNOPPOSED
                                                            MOTION FOR ENTRY OF
                                                          PARTIAL FINAL JUDGMENT
                                                          PURSUANT TO FED. R. CIV. P.
                                                                    54(b)




       PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law and all

prior proceedings, pleadings, and papers filed herein, Plaintiffs, by and through their undersigned

counsel, moves this Court, before the Honorable Edgardo Ramos, United States District Judge

for the Southern District of New York, at the United States Courthouse, 40 Foley Square, New

York, New York 10007, on a date and time to be determined by the Court, for the entry of partial

final judgment as to the 26 Defendants dismissed by the Court’s dismissal orders dated

September 20, 2019 (Dkt. 627) and March 18, 2020 (Dkt. 638), including its finding that there is

no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil Procedure.

 DATED: New York, New York
        April 21, 2020

 ROBBINS GELLER RUDMAN &                          QUINN EMANUEL URQUHART &
 DOWD LLP                                         SULLIVAN, LLP

     By: /s/ David W. Mitchell                     By: /s/ Daniel L. Brockett
     David W. Mitchell                             Daniel L. Brockett
     Brian O. O’Mara                               Sascha N. Rand
     Ashley M. Kelly                               Steig D. Olson
     655 West Broadway, Suite 1900                 Thomas J. Lepri
     San Diego, CA 92101                           Christopher M. Seck
    Case 1:16-cv-03711-ER Document 639 Filed 04/21/20 Page 2 of 3



Telephone: (619) 231-1058                   51 Madison Avenue, 22nd Floor
Fax: (619) 231-7423                         New York, New York 10010
davidm@rgrdlaw.com                          Telephone: (212) 849-7000
bomara@rgrdlaw.com                          Fax: (212) 849-7100
akelly@rgrdlaw.com                          danbrockett@quinnemanuel.com
                                            sascharand@quinnemanuel.com
                                            steigolson@quinnemanuel.com
                                            thomaslepri@quinnemanuel.com
                                            christopherseck@quinnemanuel.com

                                            Jeremy D. Andersen
                                            Adam B. Wolfson
                                            865 South Figueroa Street, 10th Floor
                                            Los Angeles, California 90017
                                            Telephone: (213) 443-3000
                                            Fax: (213) 443-3100
                                            jeremyandersen@quinnemanuel.com
                                            adamwolfson@quinnemanuel.com

                    Counsel for Plaintiffs and the Proposed Class




                                        2
          Case 1:16-cv-03711-ER Document 639 Filed 04/21/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 21, 2020, I filed a copy of the foregoing document to be

filed in the United States District Court for the Southern District of New York using the ECF

electronic filing system, which automatically notifies counsel for all parties of the filing.

                                                                      /s/ Daniel L. Brockett____
                                                                      Daniel L. Brockett
